DETAILED ACTION
Examiner’s Note
The examiner has cited particular passages including column and line numbers, paragraphs as designated numerically and/or figures as designated numerically in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claims, other passages, paragraphs and figures of any and all cited prior art references may apply as well. It is respectfully requested from the applicant, in preparing an eventual response, to fully consider the context of the passages, paragraphs and figures as taught by the prior art and/or cited by the examiner while including in such consideration the cited prior art references in their entirety as potentially teaching all or part of the claimed invention. MPEP 2141.02 VI: “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS." MPEP 2123 (I): “PATENTS ARE RELEVANT AS PRIOR ART FOR ALL THEY CONTAIN.”
Additionally, in an effort to provide a timely Office response to amendments the Applicant may file in response to this Office Action, it is respectfully requested that every effort be made to provide on accompanying remarks/arguments papers specific (page No., paragraph No., FIG. No., etc.) Specification/Drawings support for such amendments, particularly claim amendments.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim(s) (s) 2, 8, 15, 22 and 26 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the pertinent prior art of record does not teach or suggest the claimed invention, in complete combination with the base claim and any and all intervening claim limitations: wherein the negative bias generation circuitry comprises: an n-channel transistor having a drain coupled to the shared ground line, a source coupled to ground, and a gate biased by a negative bump enable signal; and a first capacitor having a first terminal coupled to the drain of the n-channel transistor and a second terminal coupled to a first delayed negative bump enable signal, the first delayed negative bump enable signal being a delayed version of the negative bump enable signal.
Claim(s) 3-5, 9-11, 16-18, 23 and 27 depend from claims 2 and 8 and 15 and 22 and 26, and as such are therefore also objected for the same reasons. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7, 14, 19-21 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120092041 to Wang et al. (“Wang”) in view of Patent/Publication No. CN 104575580 B to Hang  (“Huang”), further in view of US Patent No. 6628564 to Takita et al. (“Takita”).
As to claim 1, Wang teaches substantially the claimed invention, including: Decoder circuitry for a memory (As found in at least FIG. 1: Decoder for Memory array), comprising: a row decoder comprising: 5decoder logic configured to generate an initial word line signal (As found in at least FIG. 3: row, address decoder for an initial word line VA); a first inverter comprising: a first p-channel transistor having a source coupled to a supply voltage, a drain, and a gate coupled to the decoder logic to receive the initial word line signal (As found in at least FIGS. 3-4: first inverter on the left including MP1, gate of which coupled to VA); and a first n-channel transistor having a drain coupled to the drain of the 10first p-channel transistor, a source coupled to a shared ground line, and a gate coupled to the decoder logic to receive the initial word line signal (As found in at least FIGS. 3-4: said inverter including MN1, gate of which coupled to VA, and source of which coupled to shared ground line NS1); wherein an inverse word line signal is generated at the drains of the first p-channel transistor and the first n-channel transistor (It is in the public domain, well-known and well-understood by one of ordinary skill in the art that an inverter circuit, of the type described in the present Application and of the type described in the teachings of Wang, outputs a signal that is an inverse of an input signal thereto; the output and input signals are generally 180 degrees out of phase); a second inverter configured to invert the inverse word line signal to produce a 15word line signal (As found in at least FIGS. 3-4: second inverter on the right); and negative bias generation circuitry configured to generate a negative bias voltage on the shared ground line when the initial word line signal is at a logic high, and to couple the shared ground line to ground when the initial word line signal is at a logic low (As found in at least FIGS. 3-4: negative bias generator “Switch control” provides the means to connect the source of MN1 either to negative voltage 0.5VNEG or to ground VSS).
Similarly, Huang in at least FIGS. 7A-7B, relevant text thereof, and the Abstract, provide teachings of a word line decoder that generates a word line WL signal whose construction is by means of two inverters connected in series, and where a first inverter connected to a signal ZSEL originating the WL signal is provided with an N-type channel transistor whose source is connected to either GND or negative voltage GWLS.
Additionally, Takita teaches negative bias generation circuitry configured to generate a negative bias voltage on the shared ground line when the initial word line signal is at a logic high, and to couple the shared ground line to ground when the initial word line signal is at a logic low (As found in at least FIGS. 8-10: source terminal VRST of 12 is provided with either negative voltage Vnwl or ground Vss; the apparatus is operable such that when n01 is high VRST may be provide with Vnwl, and when n01 is low, VRST may be provided with Vss.
Wang and Huang and Takita are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: decoder apparatus that may include inverter logic.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Wang as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Huang and Takita also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: considering an inverter circuit, a voltage differential Vgs (gate to source) of high amplitude, enough to overcome an n-type transistor threshold voltage, produces current flow (electron flow) from a source of such transistor to its drain; the higher voltage differential on the Vgs voltage, the higher the current flow, and consequently and advantageously, a faster switching response of such transistor; in the claim rejection above, both Wang’s and Huang’s structures of inverters coupled in series would have benefitted from the Takita’s negative bias generator and its general operation.
Therefore, it would have been obvious to combine Wang with Huang and Takita to make the above modification.
As to claim 7, see rejection to at least claim 1; moreover, at least Takita in at least FIGS. 14-16 teaches plurality of row decoders to decode word lines WL.
As to claim 14, see rejection to at least claims 1 and 7.
As to claim 19, see rejection to at least claims 1 and 7; moreover, the method is inherently taught by the apparatus.
As to claim 20-21, see rejection to at least claims 1 and 7; moreover, at least Takita teaches a memory array coupled to a word line signal; and a row decoder for the memory array (As found in at least FIGS. 3, 13-16, 21 and 23).
As to claim 24, see rejection to at least claims 1 and 7.
Claim(s) 6, 12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120092041 to Wang et al. (“Wang”) in view of Patent/Publication No. CN 104575580 B to Hang  (“Huang”), further in view of US Patent No. 6628564 to Takita et al. (“Takita”), further in view of US Publication No. 20170098474 to Tran et al. (“Tran”).
As to claim 6, while Wang as modified teaches such row decoder, Wang as modified may not expressly teach wherein the row decoder and negative bias generation circuitry are formed in fully depleted silicon on insulator technology (As found in at least FIGS. 9-14, such row decoder and peripheral circuitry to provide source line decoding (negative bias generator) are built out of fully depleted silicon-on-insulator NMOS transistors and one or more fully depleted silicon-on-insulator PMOS transistors, as found in at least claim(s) 1, 15, 35).
Wang as modified and Tran are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: decoder apparatus that may include inverter logic.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Wang as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Tran also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: as one of ordinary skill in the art knows: Fully Depleted Silicon On Insulator, or FD-SOI, is a planar process technology that delivers the benefits of reduced silicon geometries while actually simplifying the manufacturing process.
Therefore, it would have been obvious to combine Wang as modified with Tran to make the above modification.
As to claim 12, see rejection to at least claim 6.
As to claim 25, see rejection to at least claim 6.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent/Publication No. 20120092041 to Wang et al. (“Wang”) in view of Patent/Publication No. CN 104575580 B to Hang  (“Huang”), further in view of US Patent No. 6628564 to Takita et al. (“Takita”), further in view of US Publication No. 20140016400 to Pelley et al. (“Pelley”).
As to claim 13, while Wang as modified teaches a memory comprising memory cells, Wang as modified may not expressly teach further comprising a SRAM memory having a plurality of rows, each of the plurality of rows being associated with a given one of the plurality of row decoders.
However, in complement and relevantly, Pelley teaches a SRAM memory having a plurality of rows, each of the plurality of rows being associated with a given one of the plurality of row decoders (As found in at least FIGS. 1-4).
Wang as modified and Pelley are analogous art because they are from the same field of endeavor, and/or are reasonably pertinent to the inventor’s problem to be solved: decoder apparatus that may include inverter logic.
At the time of invention, it would have been obvious to a person of ordinary skill in the art to complement the teachings of Wang as modified as set forth in this Office action and as found in the reference with the relevant and complementary teachings of Pelley also as set forth in this Office action and as found in the reference(s).  The suggestion/motivation would have been obvious to one of ordinary skill in the art before the effective filing date of the present Application: row decoders are invariably part of memory devices, as the name implies these decoders decode row or word lines that address memory cells individually, or in some cases even collectively.
Therefore, it would have been obvious to combine Wang as modified with Pelley to make the above modification.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FERNANDO N HIDALGO whose telephone number is (571)270-3306. The examiner can normally be reached M-F 9:00-7:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 5712721852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FERNANDO N. HIDALGO
Primary Examiner
Art Unit 2827



/Fernando Hidalgo/Primary Examiner, Art Unit 2827